Hart, J. (after stating the facts). The decision of the chancellor was wrong. Appellants and appellees were the children and sole heirs at law of W. B. Sanders, who owned the land in controversy at his death in 1903. The children 'agreed that his widow should have the land during her lifetime. Appellants and appellees were tenants in common of the land. In Cocks v. Simmons, 55 Ark. 104, it was held that a tenant in common of land can acquire no title to the interest of his cotenants by purchase at a tax sale of the whole for delinquent taxes, and that his purchase amounts to no more than the payment of the taxes, and gives him no right except to demand contribution from his cotenants. The rule is based upon a community of interest in a common title creating such a relation of trust and confidence between the parties that it would be inequitable to permit one of them to do anything to the prejudice of the others in reference to the property. In application of the rule in the subsequent case of Inman v. Quirey, 128 Ark. 605, it was held that a tenant in common can not add to or strengthen his title by purchasing the title to the entire property from a stranger who has purchased the,premises at a tax sale, as the law will not allow that to be done indirectly which can not legally be accomplished directly. Therefore, W. N. Sanders did not acquire any title to the property by the mere purchase from the State, or from Blocker, who had purchased at the tax sale. It is true that Sanders went into possession of the land after he acquired the tax title and commenced to pay the taxes thereon. Such possession, however, would be construed as the common possession of all the tenants in common until W. N. Sanders did some act of ouster or notified the others that his possession was exclusive. There' is no proof in the record that "W. N. Sanders openly asserted any exclusive right to the land, or that his son, J. L. Sanders, was a bona fide purchaser of said land from his father. On the contrary, some of the appellants testified that it was the intention of W. N. Sanders to redeem the land from the tax forfeiture for the benefit of himself and his tenants in common, and that he so informed them at the time he acquired the tax title. There is nothing in the record to show that "W. N. Sanders denied the rights of his tenants in common and claimed the whole property and notified them that he was holding it exclusively for his own benefit. The record shows that he intended to act for the benefit of all the tenants in common in purchasing the outstanding tax title. Therefore he-stands in a fiduciary or trust relation to the other tenants in common, and the law will hold him to be, not the sole owner of the land, but a tenant in common with the others. In other words, under the facts of this case, the law regards his purchase as being for the common benefit of all and adjudges him to be a tenant in common with appellants. It follows that the decree will be reversed and the cause will be remanded for further proceedings in ac-. cordance with this opinion, and then for the partition of the land according to the respective interests of the parties.